Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted 07/08/2021 and 11/08/2021 have been fully considered. 
Double Patenting
The double patenting rejection in the non-final rejection dated 06/02/2021 has been withdrawn because of the terminal disclaimer filed 10/01/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US20040180203, hereinafter referred to as Yadav) in view of Beall et al. (US6207101, hereinafter referred to as Beall).
Regarding claim 11, Yadav discloses a method for producing a ceramic body (see Yadav at [0112], disclosing the nanostructured filler materials have utility in the manufacture of composites such as ceramic compositions), comprising: mixing batch materials to form a green ceramic batch mixture (see Yadav at [0022], disclosing a submicron stoichiometric powder is formed into a green body), wherein the batch materials comprise at least one inorganic batch component (see Yadav at [0113], disclosing the nanofillers can be inorganic), at 
Beall is directed to an organosilicon compound that is included in formable plasticized powder mixtures that contain binder, solvent for the binder, and a component (see Beall Col. 1, lines 5-7). The mixtures are shaped into green bodies 
Beall is directed to an organosilicon compound that is included in formable plasticized powder mixtures that contain binder, solvent for the binder, and a component (see Beall Col. 1, lines 5-7). The mixtures are shaped into green bodies and then fired (see Beall Col. 1, lines 9-10). Beall teaches that the organosilicon compound is generally functionalized (see Beall at Col. 8, lines 37-45). The organosilicon compound increases stiffness and wet strength in the mixture and the green body, shape retention, and significantly increases the strength of the body (see Beall Col. 1, lines 10-19). Beall discloses extruding the mixture (see Beall at Col. 2, lines 19-25), which is beneficial for shape retention of the extruded bodies and increases the strength of the body during firing by reducing cracking. 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the ceramic batch mixture of Yadav to contain the organosilicon compound of Beall with a reasonable expectation of successfully providing a 
Regarding claims 12 and 13, Yadav and Beall do not explicitly disclose pre-mixing the at least one lubricant, the at least one aqueous solvent, and the at least one functionalized silicone compound to form the inverse emulsion and mixing the inverse emulsion with the at least one inorganic batch component and the at least one organic binder, or forming the inverse emulsion occurs during mixing of the batch materials, however, selection of any order of mixing ingredients is prima facie obvious (MPEP 2144.04(IV)(C)). See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)
Regarding claim 14, Yadav discloses the batch materials further comprise at least one auxiliary emulsifier chosen from fatty acids, surfactants, and combinations thereof (see Yadav at the Abstract, disclosing the methods taught include the use of surfactants).
Regarding claim 15, Yadav discloses firing the green ceramic body (see Yadav at [0313], disclosing firing at a peak temperature of 850 °C). 
Regarding claim 23, Yadav discloses the green ceramic body is formed as a monolithic structure (see Yadav at [0246], disclosing the nanostructured fillers may be exploited in monolithic form).
Claims 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav in view of Beall and further in view of Vakifahmetoglu et al. (Vakifahmetoglu, Cekdar, Marco Balliana, and Paolo Colombo. "Ceramic foams and micro-beads from emulsions of a preceramic polymer." Journal of the European Ceramic Society 31.8 (2011): 1481-1490., hereinafter referred to as Vakifahmetoglu).
Regarding claim 20, Yadav in view of Beall discloses a method for producing a ceramic body, comprising: mixing batch materials to form a green ceramic batch mixture, wherein the batch materials comprise at least one inorganic batch component, at least one organic binder, at least one lubricant, at least one aqueous solvent, and at least one emulsifier; and forming an inverse emulsion in 
Vakifahmetoglu is directed to a ceramic (see Vakifahmetoglu at the title) made from a silicone resin dissolved in a solvent and emulsified in the presence of water and a surfactant to form a water-in-oil emulsion (see Vakifahmetoglu at the Abstract), which Examiner notes is an inverse emulsion per [0002] of the instant specification. Vakifahmetoglu discloses the at least one aqueous solvent comprises at least about 75% by weight of the inverse emulsion (see Vakifahmetoglu at 2.2 and 2.3 on page 1482, disclosing a water-in-oil comprising a functionalized silicon resin, water, and an oil phase, where the emulsion has a total of 7mL toluene (with a density of 0.867g/mL to provide ~6g toluene), 5g silicon resin, 1.25g aqueous Tween 80, and 35 mL deionized water (with a density of 1g/mL to provide 35g). This provides an emulsion with a wt% of aqueous solvent of (aqueous phase weight)/(total emulsion weight) of (1.25g+35g)/(1.25g+35g+5g+6g) = 0.77, which correlates with 77% aqueous phase in the inverse emulsion). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the inverse emulsion disclosed by Yadav in view of Beall to have the ratio of aqueous solvent disclosed by Vakifahmetoglu with a reasonable expectation of successfully providing an acceptable inverse emulsion for forming a ceramic. 
Regarding claim 25, Yadav discloses the green ceramic body is formed as a monolithic structure (see Yadav at [0246], disclosing the nanostructured fillers may be exploited in monolithic form).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav in view of Beall and further in view Brown et al. (US4157375, hereinafter referred to as Brown).
Regarding claim 22, Yadav in view of Beall does not disclose the green ceramic body comprises a honeycomb configuration comprising a plurality of walls forming channels.
Brown is directed to zeolite catalyzed reduction of nitrogen oxides in exhaust gases with catalytic elements in the form of multi-channel structures in which parallel channels are defined by thin walls constituted by refractory oxides having zeolite dispersed therein and accessible to diffusion from surfaces of the channel walls. Such monolithic honeycomb forms provide diffusion paths to and from the embedded zeolite and are particularly suited to high space velocity 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the ceramic disclosed by Yadav in view of Beall to form the shape of a honeycomb as disclosed by Brown with a reasonable expectation of successfully providing a structure with diffusion paths to and from an embedded catalyst which is particularly suited to high space velocity processes such as reduction of nitrogen oxides. 
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav in view of Beall further in view of Vakifahmetoglu and additional in view of Brown.
Regarding claim 24, Yadav in view of Beall and further in view of Vakifmetoglu does not disclose the green ceramic body comprises a honeycomb configuration comprising a plurality of walls forming channels.
Brown is directed to zeolite catalyzed reduction of nitrogen oxides in exhaust gases with catalytic elements in the form of multi-channel structures in which parallel channels are defined by thin walls constituted by refractory oxides 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the ceramic disclosed by Yadav in view of Beall and further in view of Vakifahmetoglu to form the shape of a honeycomb as disclosed by Brown with a reasonable expectation of successfully providing a structure with diffusion paths to and from an embedded catalyst which is particularly suited to high space velocity processes such as reduction of nitrogen oxides.
Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. Applicant argues that the combination of Silva and Beall does not render the claims unpatentable, but this is moot because Silva is no longer relied upon to form the basis of a rejection as outlined in the rejections above. 
Applicant further argues that Beall is silent on the use of inverse emulsions. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731